COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JAREN, L.L.C.,
                                                 §               No. 08-10-00041-CV
                   Appellant,
                                                 §                  Appeal from the
 v.
                                                 §            County Court at Law No. 3
 MARIETTA DIANA RODRIGUEZ AND
 ROBERT WARICK, INDEPENDENT                      §             of El Paso County, Texas
 ADMINISTRATOR OF THE ESTATE
 OF DESTINY RODRIGUEZ,                           §                  (TC# 2008-413)
 DECEASED, AND TIFFANY
 MICHELLE RODRIGUEZ AND BNSF                     §
 RAILWAY COMPANY,

                   Appellees.
                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss this appeal pursuant to TEX . R. APP .

P. 42.1(a)(2) because the parties have entered into a settlement agreement and have agreed that the

appeal should be dismissed. We grant the motion and dismiss the appeal. Pursuant to the parties’

agreement, costs are assessed against the party by whom incurred. See TEX . R. APP. P. 42.1(d).



                                              GUADALUPE RIVERA, Justice

April 14, 2010

Before Chew, C.J., McClure, and Rivera, JJ.